NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted December 7, 2020*
                              Decided December 8, 2020

                                         Before

                            FRANK H. EASTERBROOK, Circuit Judge

                            DANIEL A. MANION, Circuit Judge

                            AMY J. ST. EVE, Circuit Judge

No. 19-3424

RONALD R. SHEA,                                Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Northern District of
                                               Illinois, Western Division.

      v.                                       No. 12 C 50201

DOUGLAS KOEHLER, et al.,                       Philip G. Reinhard,
    Defendants-Appellees.                      Judge.

                                       ORDER

       This is the second appeal in proceedings that arose out of an altercation between
Ronald Shea and family members. In a prior order, we sorted out a sprawling
assortment of claims—upholding the dismissal of Shea’s federal claims and some state-
law claims but vacating the dismissal of other state-law claims and remanding for
further proceedings. Shea v. Winnebago Cty. Sheriff’s Dep’t, 746 F. App’x 541 (7th Cir.

      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 19-3424                                                                         Page 2

2018). On remand, the district court concluded that it lacked diversity jurisdiction and
relinquished supplemental jurisdiction over the remaining state-law claims. In this
appeal, Shea concedes that diversity jurisdiction is absent but contends that the absence
requires vacating the entire judgment. We affirm.

        As he alleged in his operative complaint, Shea moved in with his elderly mother
in Roscoe, Illinois, to prevent his sister and her husband from seizing her estate. Shortly
afterwards, the sister and brother-in-law violently kicked him out and then falsely
reported him to the police for battery. Shea sued the couple and several other
defendants, asserting mostly state-law tort claims but also several federal claims,
including claims under 42 U.S.C. § 1983, the Americans with Disabilities Act, and the
Racketeer Influenced and Corrupt Organizations Act. The district court dismissed all
claims except a state-law claim for battery against his sister. A jury trial was held on
that claim, and the jury found against Shea. On appeal, we upheld the dismissal of
certain claims but determined that several state-law claims (civil conspiracy, assault,
false imprisonment, battery, and malicious prosecution) should not have been
dismissed. Shea, 746 F. App’x at 547–50. But we questioned the district court’s diversity
jurisdiction, so we remanded with instructions for the court to examine whether
diversity jurisdiction existed and, if it didn’t, to consider relinquishing supplemental
jurisdiction. Id. at 550.

        The district judge adopted a magistrate judge’s recommendation that diversity
jurisdiction was lacking and relinquished supplemental jurisdiction over the remaining
state-law claims, which he dismissed without prejudice. The judge concluded that Shea
had established permanent domicile at his mother’s house in Illinois in November 2011
and that he had not shown a physical presence and intent to remain in the two other
states where he had ties—California and Nevada—at the time he filed his complaint.
And given that Shea’s federal statutory claims already had been dismissed, the judge
decided to follow the general presumption that a district court in that situation will
relinquish jurisdiction over remaining state-law claims.

        On appeal, Shea now argues that the absence of diversity jurisdiction requires
vacating all prior decisions in the proceedings—the dismissal with prejudice of some of
his state-law claims and the entry of judgment on the jury’s verdict against him. If we
construe his brief generously, he argues that once the district court dismissed his federal
claims, it abused its discretion by not relinquishing jurisdiction over his state-law
claims. By proceeding to dismiss some of his state-law claims and enter judgment on
No. 19-3424                                                                           Page 3

the jury’s verdict, the court, he says, produced disfavored “piecemeal adjudication” that
offends principles of comity.

         Shea waived this argument, however, by failing to raise it in the district court. See
Duncan Place Owners Ass'n v. Danze, Inc., 927 F.3d 970, 974 (7th Cir. 2019). In any event,
a court’s decision whether to exercise supplemental jurisdiction over state-law claims
after dismissing all federal claims is “purely discretionary.” See 28 U.S.C. § 1367(c)
(“The district courts may decline to exercise supplemental jurisdiction over a claim . . . if
. . . the district court has dismissed all claims over which it has original jurisdiction)
(emphasis added); Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639–40 (2009) (citing
cases). Although a district court may relinquish supplemental jurisdiction after all
federal claims have been dismissed, “it is not required to do so.” Bailey v. City of Chicago,
779 F.3d 689, 696 (7th Cir. 2015) (citation omitted). Further, given the substantial
resources the court invested in Shea’s case (spanning two years and 150 docket entries)
before it dismissed his federal claims, the district court’s decision to retain supplemental
jurisdiction was permissible and “does not justify forcing the litigants to start from
scratch in state court.” See Myers v. Cty. of Lake, Ind., 30 F.3d 847, 849–50 (7th Cir. 1994).

                                                                                 AFFIRMED